Case 19-20916-jrs       Doc 119     Filed 07/30/19 Entered 07/30/19 15:34:38            Desc Main
                                    Document      Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                   GAINESVILLE DIVISION

IN RE:
                                                     CHAPTER 11
SIGNATURE PACK, LLC,
                                                     CASE NO. 19-20916-JRS
           Debtor.

              NOTICE OF DEBTOR’S MOTION REQUESTING ENTRY OF ORDER
               EXTENDING DEBTOR’S EXCLUSIVE PERIOD TO FILE A PLAN,
                      DEADLINE TO OBJECT, AND FOR HEARING

        PLEASE TAKE NOTICE that on July 30, 2019, Signature Pack, LLC (“Debtor”) filed a
“Motion Requesting Entry of Order Extending Debtor’s Exclusive Period to File a Plan” (the
“Motion”). Pursuant to General Order No. 24-2018, the Court may consider this matter without
further notice or a hearing if no party in interest files a response or objection within 21 days. If
you object to the relief requested in this pleading, you must timely file your objection
with the Bankruptcy Clerk at United States Bankruptcy Court, 121 Spring St. SE, Room 120,
Gainesville, Georgia 30501, and serve a copy on the movant’s attorney, Jones & Walden, LLC,
Attn: Leslie M. Pineyro, 21 Eighth Street, NE, Atlanta, Georgia 30309, and any other appropriate
persons by the objection deadline. The response or objection must explain your position and be
actually received by the Bankruptcy Clerk within the required time.

        A hearing on the pleading has been scheduled for August 27, 2019 at 1:30 p.m., in
Courtroom 1404, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. This
hearing is being set in Atlanta on a Gainesville division case. If an objection or response is
timely filed and served, the hearing will proceed as scheduled. If you do not file a response or
objection within the time permitted, the Court may grant the relief requested without
further notice or hearing provided that an order approving the relief requested is entered at
least one business day prior to the scheduled hearing. If no objection is timely filed, but no order
is entered granting the relief requested at least one business day prior to the hearing, the
hearing will be held at the time and place as scheduled.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

         This 30th day of July, 2019.

                                              JONES & WALDEN, LLC

                                               /s/ Leslie M. Pineyro
                                              Leslie M. Pineyro
                                              Georgia Bar No. 969800
                                              21 Eighth Street, NE
                                              Atlanta, Georgia 30309
                                              (404) 564-9300
                                              Attorney for Debtor
Case 19-20916-jrs          Doc 119   Filed 07/30/19 Entered 07/30/19 15:34:38           Desc Main
                                     Document      Page 2 of 3


                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     GAINESVILLE DIVISION

IN RE:
                                                       CHAPTER 11
SIGNATURE PACK, LLC,
                                                       CASE NO. 19-20916-JRS
              Debtor.

                        MOTION REQUESTING ENTRY OF ORDER EXTENDING
                          DEBTOR’S EXCLUSIVE PERIOD TO FILE A PLAN

         COMES NOW Signature Pack, LLC (“Debtor”), by and through the undersigned counsel,

and hereby files this “Motion Requesting Entry of Order Extending Debtor’s Exclusive Period to

File a Plan” (“Motion”). Pursuant to § 1121 of the Bankruptcy Code, Debtor seeks an extension

of the time during which the Debtor has the exclusive right to propose and solicit acceptance of

a plan. In support of the Motion, Debtor shows the Court as follows:

         1.       On May 9, 2019, Debtor filed a voluntary petition for relief under Chapter 11 of

Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (“Bankruptcy Code”), in the United

States Bankruptcy Court for the Northern District of Georgia, Gainesville Division (“Court”).

         2.       Debtor is a Georgia limited liability company. Debtor operates a food processing

and packing business with its principal place of business located at 5786 Highway 129 North,

Pendergrass, Georgia 30567 (the “Business”).

         3.       Debtor continues to operate its business and manage its affairs as a debtor-in-

possession in accordance with Sections 1107 and 1108 of the Bankruptcy Code.

         4.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157(b) and

1334.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.             This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b).

         5.       Bankruptcy Code Section 1121(b) grants a debtor the exclusive right to file a plan

within the first 120 days after the Petition Date. 11 U.S.C. § 1121(b) and (c). The Court may

extend the exclusivity period for cause. 11 U.S.C. § 1121(d)(1).
Case 19-20916-jrs       Doc 119      Filed 07/30/19 Entered 07/30/19 15:34:38               Desc Main
                                     Document      Page 3 of 3


        6.      Debtor’s exclusive time within which to propose a plan expires on September 6,

2019 and time within which to select acceptance or rejection of such a plan expires on

November 5, 2019 (collectively the “Exclusive Period”).

        7.      On July 30, 2019, Debtor filed its Motion Requesting Entry of Order Authorizing

Extension of Time to Assume or Reject Non-Residential Real Property Lease for 68 Jackson

Concourse, Pendergrass, Jackson County, Georgia” ("Lease Motion”) requesting an extension

of the deadline to assume or reject the subject lease through and including December 5, 2019.

        8.      Debtor requests that the Exclusive Period to file a plan be extended through and

including December 5, 2019 and the Exclusive Period to solicit acceptance or rejection of such

plan be extended through February 7, 2020.            Debtor shows that extending the exclusivity

deadline is appropriate. This request is made prior to expiration of the current deadline. Debtor

is in the process of finalizing its plan and deciding whether to assume Debtor’s real property

lease and analyzing the possibility of selling all or part of Debtor’s business. Thus, extending

the exclusive period for filing and soliciting of a plan is fair and equitable in this instance.

        WHEREFORE, Debtor requests that the Court enter an order: (a) granting the Motion,

(b) extending the Debtor’s Exclusive Period and exclusive rights under Section 1121 of the

Bankruptcy Code to file a plan through and including December 5, 2019, (c) extending the

Exclusive Period to solicit acceptance or rejection of such plan through February 7, 2020, and

(d) granting such other and further relief as is deemed just and proper.

        Respectfully submitted this 30th day of July, 2019.

                                                JONES & WALDEN, LLC
                                                /s/ Leslie M. Pineyro
                                                Leslie M. Pineyro
                                                Georgia Bar No. 969800
                                                21 Eighth Street, NE
                                                Atlanta, Georgia 30309
                                                (404) 564-9300
                                                Attorney for Debtor
